State of New York
                    Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: October 9, 2014                    518779
________________________________

In the Matter of THOMAS McROY,
                    Appellant,
      v                                      MEMORANDUM AND ORDER

NEW YORK STATE BOARD OF PAROLE,
                    Respondent.
________________________________


Calendar Date:    August 4, 2014

Before:    Garry, J.P., Rose, Egan Jr., Devine and Clark, JJ.

                              __________


        Thomas McRoy, Gowanda, appellant pro se.

      Eric T. Schneiderman, Attorney General, Albany (Frank Brady
of counsel), for respondent.

                              __________


      Appeal from a judgment of the Supreme Court (Melkonian,
J.), entered February 3, 2014 in Albany County, which dismissed
petitioner's application, in a proceeding pursuant to CPLR
article 78, to review a determination of respondent denying
petitioner's request for parol release.

      Petitioner was convicted in 1984 of murder in the second
degree (two counts) and attempted sodomy in the first degree and
is currently serving an aggregate prison sentence of 25 years to
life. In September 2012, petitioner made his third appearance
before respondent, and his request for release was ultimately
denied.1 He was ordered to be held for an additional 24 months.


    1
        The September 2012 appearance was before a two-member
panel of respondent. When that panel failed to reach a
consensus, petitioner reappeared before a three-member panel in
                              -2-                  518779

After failing to receive a timely response to his administrative
appeal, petitioner commenced this CPLR article 78 proceeding.
Supreme Court dismissed the petition, and petitioner appealed.

      During the pendency of this appeal, petitioner appeared
again before respondent in September 2014, and his request for
parole was again denied. Accordingly, the present appeal has
been rendered moot and, as the exception to the mootness doctrine
is not applicable in this circumstance, it must be dismissed (see
Matter of Delgado v Evans, 119 AD3d 1315 [2014]; Matter of
Anderson v New York State Bd. of Parole, 113 AD3d 1010 [2014]).

     Garry, J.P., Rose, Egan Jr., Devine and Clark, JJ., concur.



      ORDERED that the appeal is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court




October 2012, which denied his release.